Filed 12/23/15 P. v. Ruiz CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E064398

v.                                                                       (Super.Ct.No. FWV1401368)

MICHAEL RUIZ,                                                            OPINION

         Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Michael A. Smith,

Judge. (Retired judge of the San Bernardino Super. Ct. assigned by the Chief Justice

pursuant to art. VI, § 6 of the Cal. Const.) Affirmed.

         Steven A. Torres, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
         Defendant and appellant Michael Ruiz appeals from an order denying his petition

to reduce his robbery conviction to a misdemeanor pursuant to Penal Code

section 1170.18.1 We affirm the order.

                               PROCEDURAL BACKGROUND

         Defendant was charged by felony complaint with second degree robbery (§ 211,

count 1), grand theft person (§ 487, subd. (c), count 2), and first degree burglary (§ 459,

count 3). The complaint also alleged that he had served six prior prison terms. (§ 667.5,

subd. (b).) On December 3, 2014, defendant entered a plea agreement and pled guilty to

count 1. A trial court sentenced him to the agreed-upon term of two years in state prison.

It also dismissed the remaining counts and allegations.

         On November 4, 2014, voters enacted Proposition 47, and it went into effect the

next day. (Cal. Const., art. II, § 10, subd. (a).) “Proposition 47 makes certain drug- and

theft-related offenses misdemeanors, unless the offenses were committed by certain

ineligible defendants. These offenses had previously been designated as either felonies

or wobblers (crimes that can be punished as either felonies or misdemeanors).” (People

v. Rivera (2015) 233 Cal. App. 4th 1085, 1091.) “Proposition 47 also created a new

resentencing provision: section 1170.18. Under section 1170.18, a person ‘currently

serving’ a felony sentence for an offense that is now a misdemeanor under Proposition




         1   All further statutory references will be to the Penal Code, unless otherwise
noted.


                                                2
47, may petition for a recall of that sentence and request resentencing in accordance with

the statutes that were added or amended by Proposition 47.” (Id. at p. 1092.)

       On July 15, 2015, defendant filed a petition for resentencing pursuant to

Proposition 47, in propria persona. At a hearing on July 31, 2015, the court determined

that defendant’s charge did not qualify for relief under Proposition 47 and denied the

petition.

       On August 28, 2015, defendant filed a notice of appeal.

                                      DISCUSSION

       Defendant appealed and, upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal. 3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case and one potential arguable issue: whether the court erred in denying defendant’s

petition for resentencing under Proposition 47. Counsel has also requested this court to

undertake a review of the entire record.

       We offered defendant an opportunity to file a personal supplemental brief, which

he has not done.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we have

conducted an independent review of the record and find no arguable issues.




                                            3
                                 DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                               HOLLENHORST
                                                             J.


We concur:


RAMIREZ
                    P. J.


McKINSTER
                       J.




                                      4